DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 02 November 2021, Applicant amended claim 1 and added two new claims, i.e., claims 16 and 17.  Claims 1-17 are pending.  Claims 11-15, which are directed to non-elected Inventions II-IV, remain withdrawn from further consideration.  Claims 4 and 10 remain withdrawn from further consideration because they are directed to non-elected species.  Claims 1-3, 5-9, 16, and 17 are considered below.  
Status of the Rejections
The rejection of claims 1-3 and 5-9 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendment to claim 1.  The examiner appreciates Applicant’s effort to advance prosecution.  
The rejection of claims 16 and 17 under 35 U.S.C. 112(b) as being indefinite is new.
The rejection of claim 17 under 35 U.S.C. 112(d) as being in improper dependent form is new.
All rejections under 35 U.S.C. 103 are maintained.  Applicant’s arguments are considered in paragraphs 31-34, 41-43, and 50-52 of this Office action.
The rejection of the claims on the ground of nonstatutory obviousness-type double patenting as withdrawn.  The examiner acknowledges that the Terminal Disclaimer filed by Applicant on 02 November 2021 has been approved by the Patent Office.  The examiner appreciates Applicant’s effort to advance prosecution.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that Applicant regards as the invention.
Claim 16, which is new, recites the following limitation: “wherein said vinyl acetate-acrylate copolymers have a solids fraction of from about 40 – 43 % (w/w) based on the layer dry weight.”  A review of pages 15-17 of the specification of the present application, which includes Table 1 (page 16) and Table 2 (page 17), reveals that the solids fraction concentration recited in claim 16 concerns how the vinyl acetate-acrylate copolymer is supplied by the manufacturer.  Specifically, DURO-TAK® 387-2515 is sold as a solution of vinyl acetate-acrylate copolymer in ethyl acetate/ethanol/heptane (solvents), wherein the solids fraction (the copolymer) is 40-43 wt% of the solution.  See, e.g., Specification, page 15, at lines 12-13.  That solids fraction percentage does not represent the concentration of vinyl acetate-acrylate copolymer in the pressure-sensitive adhesive layer, which has been dried to evaporate the solvents.  Specification, page 15, at lines 16-21; see also Table 1 (right column) and Table 2 (right column).
Claim 17, which is new and depends on claim 2, recites the following limitation: “wherein the active-ingredient-free polymer layer further comprises ≤ 2 % (w/w) of a neutral oil as compatibilizer, based on the layer dry weight.”  However, claim 2 already requires a neutral oil.  Does claim 17 require an additional (second) neutral oil?  Alternatively, does claim 17 introduce a maximum concentration concerning the neutral oil recited in claim 2?  This confusion renders claim 17 indefinite.  
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 17 is rejected under 35 U.S.C. 112(d) as being in improper dependent form.
Claim 17, which depends on claim 2, recites the following limitation: “wherein the active-ingredient-free polymer layer further comprises ≤ 2 % (w/w) of a neutral oil as compatibilizer, based on the layer dry weight.”  However, claim 2 requires a neutral oil at a concentration of “at least 0.16% (w/w).”  The concentration range recited in claim 17 has no minimum concentration and, therefore, extends below the minimum concentration range recited in claim 2, i.e., 0.16 wt%.  It follows that claim 17 conflicts with claim 2 and, consequently, fails to comply with 35 U.S.C. 112(d).  Accordingly, claim 17 is not examined further on the merits.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2007/0190123 A1) in view of Bracht (US 8,323,684 B2).  
Aida is directed to patch for drug delivery (paras. [0023]-[0024]).  
Aida discloses that the patch 100 comprises a support 11 (backing layer), a drug-free pressure-sensitive adhesive layer 12, a drug-containing pressure-sensitive adhesive layer 22, a support film 21 (separating layer), and a release liner 30.  Paragraphs [0024], [0027], and [0034].  Figure 1 of Aida, which shows the spatial configuration of the foregoing elements, is reproduced below: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The examiner notes that support 11 and drug-free pressure-sensitive layer 12, together, correspond to the overplaster (claim 1).  Additionally, drug-containing pressure-sensitive adhesive layer 22 and support film 21, together, correspond to the central compartment (claim 1).
Aida discloses that drug-free pressure-sensitive adhesive layer 12 comprises “as the major component a pressure-sensitive adhesive obtained by polymerizing vinyl acetate or N-vinyl-2-pyr­rolidone and a (meth)acrylic acid alkyl ester with a C8 alkyl group as essential monomer components.”  (Emphasis added) Paragraph [0027].  Aida further discloses that “the major component used may be: … a pressure-sensitive adhesive obtained by polymerizing vinyl acetate and a (meth)acrylic acid alkyl ester with a C8 alkyl group as essential monomer components, with addition of other copolymerizing monomers as necessary….”  (Emphasis added) Paragraph [0027].  In Example 1 (para. [0057]), Aida discloses a preferred pressure-sensitive adhesive copolymer (“Copolymer A”) that is composed of three monomers: 2-ethylhexyl acrylate (75%) and vinyl acetate (20%), as the essential monomers, and hydroxyethyl acrylate (5%), as the optional monomer.  Of those three monomers, only the optional monomer comprises an –OH group or other acidic group (e.g., –COOH).  Its low concentration in the copolymer (5%) optional, are included at a concentration of 0 – 25 wt%.  
The disclosure set forth in the previous paragraph is sufficient to render the following claim 1 limitation prima facie obvious: “polyacrylates or vinyl acetate-acrylate copolymers without free acid groups or with an acid number of less than 1.”  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”) and (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).  The fact that Aida is silent in regard to the acid numbers of the copolymers disclosed therein does not vitiate the prima facie case because the examiner has provided a sound basis for believing the corresponding limitation in claim 1 is satisfied.  MPEP § 2112(I) (“Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.”); MPEP § 2112(IV) (examiner must provide rationale or evidence to show inherency).  The burden of production in regard to the acid number is shifted to Applicant.  MPEP § 2112(V).  
Although Aida discloses that “[t]he structural material of the support 11 may be a material commonly used for patch supports, and polyethylene foam (hereinafter abbreviated as ‘PEF’) is particularly preferred” (para. [0026]), Aida is silent as to whether support 11 can be permeable to water vapor.  Consequently, Aida does not satisfy the following claim 1 limitation: “a water vapor-permeable backing layer.”  As explained below, Bracht compensates for this deficiency.
Bracht is directed to backing layers for transdermal therapeutic systems (TTS) “that guarantee a high wear comfort and that facilitate application in regions of the human body that are subject to 
Bracht et al. teaches that woven polyethylene terephthalate (PET) backing layers possessing longitudinal and transverse elasticity (bielastic) are water-vapor-permeable and are especially suitable for this purpose (column 3, lines 21-49).
Prior to the filing date of the present application, the teachings of Bracht et al. would have motivated a person having ordinary skill in the art to select a woven, bielastic PET fabric as the material for support 11 disclosed in Aida, in an effort to yield a patch that was especially comfortable to wear even when applied to joints of the extremities.  Therefore, claims 1, 6, 7 and 16 are prima facie obvious.
Regarding claims 8 and 9, which respectively recite <thereby> clauses concerning prevention of crystallization of the active ingredient (claim 8) and reduction of cold flow (claim 9), the examiner notes the fact that Applicant has recognized another advantage that flows naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP § 2145(II), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant on pages 10-11 of the Reply filed 02 November 2021:
Paragraph [0028] of Aida supports the examiner’s position that the monomer “2-ethylhexyl (meth)acrylate,” which has no acid group, is defined as a species of “(meth)acrylic acid alkyl esters with C8 alkyl groups.”  It is worth noting that the only other species of “(meth)acrylic acid alkyl esters with C8 alkyl groups” identified in paragraph [0028] is the monomer octyl 
Applicant additionally argues that “Aida teaches away from using a water vapor permeable backing layer.”  Reply, p. 11.  This argument is not persuasive because Aida, in paragraph [0026], expressly embraces using any material commonly used for patch supports.  MPEP § 2123(II) (“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”).  Bracht et al. would have motivated a person having ordinary skill in the art to select a woven, bielastic PET fabric as the material for the patch support disclosed in Aida to yield a patch that was especially suitable for application to joints of the extremities.  Table 3 (para. [0072]) of Aida does not undermine the rationale supporting the §103 rejection because patches are not routinely stored for long durations at temperatures of 40 C (104 F) or more.  Hence, the foregoing modification would have been made with a reasonable expectation of success.  MPEP § 2143.02(I) (“Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.”).  
In sum, the foregoing §103 rejection is maintained.
*     *     *
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2007/0190123 A1) in view of Bracht (US 8,323,684 B2), as applied above to claims 1, 6-9 and 16, and further in view of Kurita (US 7,504,114 B1).
Aida discloses as follows: “A plasticizer is preferably added to the pressure­sensitive adhesive layer 12 to adjust the pressure-sensitive adhesive force, in consideration of skin irritation and physical properties when the cover material 10 and patch 20 are peeled off from the skin to which they are attached.  Particularly preferred as plasticizers are isopropyl myristate, triethyl citrate and liquid paraffin, either alone or in combinations.”  Paragraph [0032].  
However, Aida is silent as to whether vegetable oil (the species of neutral oil elected by Applicant) and/or silicone oil can be included as plasticizers (or otherwise) in pressure­sensitive adhesive layer 12.  Consequently, Aida does not satisfy claims 2 and 5.  As explained below, Kurita compensates for these deficiencies.
Kurita is directed to patch preparations for percutaneous absorption (abstract).
Kurita teaches that vegetable oil and silicone oil are suitable plasticizers that can be used alone or in combination for pressure-sensitive adhesive layers that comprise acrylic copolymers having at least two of the following monomers: 2-ethylhexyl acrylate, vinyl acetate, methacrylate, methoxyethyl acrylate, and acrylic acid.  Column 6, lines 22-51.  Kurita teaches that the total concentration of the plasticizer(s) is most preferably 5-50 wt%.  Column 6, lines 34-40.  
Prior to the filing date of the present application, the teachings of Kurita would have motivated a person having ordinary skill in the art to modify Aida by selecting vegetable oil or silicone oil as the plasticizer (or as an additional plasticizer) for the pressure­sensitive adhesive layer 12, in an effort to improve the plasticity of the layer 12 and/or further reduce the potential for skin MPEP § 2144.07 (art recognized suitability for an intended purpose).  Furthermore, the plasticizer concentration ranges taught in Aida (para. [0033]) and Kurita (col. 6, lines 34-40) render the corresponding concentration ranges recited in claims 2 and 5 prima facie obvious, especially when combinations of the relevant plasticizers are selected.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”) and (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”).  In sum, claims 2 and 5 are prima facie obvious.  
Response to Applicant’s Argument
The following remarks are provided in response to the arguments raised by Applicant on pages 12 of the Reply filed 02 November 2021:
Applicant argues that “[p]articularly, Kurita alone and in combination with the cited art, fails to teach or suggest that the active-ingredient-free pressure sensitive polymer layer of a TTS overplaster includes neutral oil as low as 0.16 wt% as claimed by Claim 2.”  Reply, p. 12.  This argument is not persuasive because claim 2 recites a neutral oil concentration range of “at least 0.16 w/w.”  That concentration range, which has no maximum, overlaps the preferred corresponding range of 5-50 wt% taught in column 6, lines 34-40, of Kurita.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
The foregoing §103 rejection is maintained.
*     *     *
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aida (US 2007/0190123 A1) in view of Bracht (US 8,323,684 B2), as applied above to claims 1, 6-9 and 16, and further in view of Rieker (EP 0 380 989 A2).
Aida is silent as to whether pressure­sensitive adhesive layer 12 can further comprise dexpanthenol and, therefore, does not satisfy claim 3.  As explained below, Rieker compensates for this deficiency.
Rieker published in German.  The examiner obtained a machine translation of Rieker through a web-based service provided by the European Patent Office (EPO).  That machine translation accompanied the previous Office action (27 July 2021).  Some of the citations set forth below refer to that translation.
Rieker is directed to a plaster that contains a pharmaceutical agent and dexpanthenol as a penetration aid (abstract).  
Rieker teaches that dexpanthenol assists the transdermal delivery of active pharmaceutical agents and reduces the skin-irritating effects of active ingredients and adjuvants (EPO Description at pages 1-2).  Rieker additionally teaches that dexpanthenol should be included at a concentration of 1-20% by weight of the pressure-sensitive polymer layer (EPO Description at page 4).  
Prior to the filing date of the present application, the teachings of Rieker would have motivated a person having ordinary skill in the art to select dexpanthenol as a penetration aid for pressure­sensitive adhesive layer 12 of Aida, in an effort to yield a patch that is more effective at systemic drug delivery and less irritating to the skin.  Furthermore, the dexpanthenol concentration range taught in Rieker is overlapped by the corresponding range recited in claim 3 of the present application.  Therefore, claim 3 is prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Response to Applicant’s Argument
The following remarks are provided in response to the arguments raised by Applicant on pages 13 of the Reply filed 02 November 2021:
Applicant argues that “Reiker is an inapt reference against Claim 3, as Reiker alone and in combination with the cited art fails to teach dexpanthenol in the active-ingredient-free polymer layer of the overplaster as claimed by Claim 3.”  Reply, p. 13.  This argument is not persuasive because Rieker teaches that the dexpanthenol can even be incorporated into the adhesive layer of a plaster and, therefore, does not have to be colocated with the active pharmaceutical ingredient (EPO Description, page 5, at fifth paragraph).  
The foregoing §103 rejection is maintained.
*     *     *

Conclusion
Claims 1-3, 5-9, 16, and 17 are rejected.  
No claim is allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday to Friday (10:30 am to 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday to Friday (9:00 am to 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/P.A./
12 February 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611